Citation Nr: 0703156	
Decision Date: 02/01/07    Archive Date: 02/14/07

DOCKET NO.  03-08 048	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Providence, Rhode Island


THE ISSUES

1.  Entitlement to service connection for left scapula 
myofascial syndrome.

2.  Entitlement to service connection for bilateral wrist 
arthralgia.

3.  Entitlement to service connection for bilateral pes 
planus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Katz, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1991 to January 
2002 and from October 2004 to January 2006.  This case comes 
to the Board of Veterans' Appeals (Board) from an April 2002 
rating decision denying service connection for the three 
conditions in issue.


FINDINGS OF FACT

1. The veteran does not have chronic left scapula myofascial 
syndrome that was present in service or is otherwise related 
to active duty service.

2. The veteran does not have bilateral wrist arthralgia that 
was present in service or is otherwise related to active duty 
service.

3. The veteran's bilateral pes planus was noted on entry into 
service and underwent an increase in severity therein which 
cannot be clearly and unmistakably attributed to natural 
progress.


CONCLUSIONS OF LAW

1. Left scapula myofascial syndrome was not incurred in or 
aggravated by the veteran's active duty service.  38 U.S.C.A. 
§§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2006).

2. Bilateral wrist arthralgia was not incurred in or 
aggravated by the veteran's active duty service.  38 U.S.C.A. 
§§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 
3.309 (2006).

3. Bilateral pes planus was aggravated by the veteran's 
active duty service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.303 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist
VA is required to notify the veteran of: (1) the information 
and evidence needed to substantiate and complete his claim, 
(2) what part of that evidence he is responsible for 
providing, (3) what part of that evidence VA will attempt to 
obtain for him, and (4) the need to send the RO any 
additional evidence that pertains to his claim.  38 C.F.R. 
§ 3.159.  

The RO issued a letter in February 2003 stating all but the 
last element of the duty to notify.  The veteran has not been 
prejudiced by lack of notification, however, because he was 
also issued a statement of the case in March 2003 containing 
the entire text of 38 C.F.R. § 3.159, and a complete 
notification letter in June 2005.
	
VA also has a duty to assist claimants in obtaining evidence 
needed to substantiate a claim.  Here, the RO has obtained 
the veteran's service medical records, VA treatment records, 
and afforded the veteran a VA examination regarding his 
claims.  There does not appear to be any other evidence, VA 
or private, relevant to the claims that the RO has failed to 
attempt to obtain at this time.

The veteran has been provided with every opportunity to 
submit evidence and argument in support of his claims and to 
respond to VA notices.  The veteran has not been prejudiced 
by inadequate or untimely notice and any defect with respect 
to the notice requirement in this case was harmless error.  
The evidence and information of record, in its totality, 
provides the necessary information to decide the case at this 
time.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 4.2.  Any 
additional development efforts would serve no useful purpose.  
See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis 
v. Brown, 6 Vet. App. 426, 430 (1994).  The appellant has 
been provided the appropriate notice and assistance prior to 
the claims being adjudicated by the Board and prior to the 
last adjudication by the RO.  Therefore, the veteran is not 
prejudiced by the Board's adjudication of his claims at this 
time.  See Overton v. Nicholson, 20 Vet. App. 427 (2006).  

II.  Claims for Service Connection

The veteran claims that his left scapula myofascial syndrome, 
bilateral wrist arthralgia, and aggravation of his pes planus 
are all related to active duty.

Service connection will be granted if the veteran suffers 
from a disability resulting from an injury suffered or 
disease contracted in service.  38 U.S.C.A. § 1110; 38 C.F.R. 
§ 3.303.  To establish service connection, there must be: 1) 
a medical diagnosis of a current disability; 2) medical or, 
in certain cases, lay evidence of in-service occurrence of a 
disease or injury; and 3) medical evidence of a nexus between 
an in-service injury or disease and the current disability.  
Hickson v. West, 12 Vet. App. 247, 253 (1999).

In adjudicating a claim, the Board determines whether 1) the 
weight of the evidence supports the claim or 2) the weight of 
the positive evidence in favor of the claim is in relative 
balance with the weight of the negative evidence against the 
claim.  The appellant prevails in either of those situations.  
However, if the weight of the evidence is against the 
appellant's claim, the claim must be denied.  38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).

Left Scapula Myofascial Syndrome
The veteran claims that left scapula myofascial syndrome had 
its onset in service and continues today.

Later manifestations of a disease that is considered to be 
chronic in nature during service may also be service-
connected.  For the showing of chronic disease in service, 
there must be a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time.  If chronicity in service 
is not established, evidence of continuity of symptoms after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b).

The veteran's service medical records indicate treatment for 
sharp pains that could be associated with left scapula 
myofascial syndrome in May 2001.  No other complaints of pain 
are referenced in the remainder of the veteran's service 
medical records.  The veteran's VA treatment records indicate 
no complaints or treatment regarding the shoulders.  

The veteran underwent a VA examination in September 2001.  At 
this time, the examiner noted that the left shoulder had mild 
monthly rhomboid discomfort and that the x-rays were negative 
for deformity.

The veteran underwent a second and more probative VA 
examination in March 2006 at which time the examiner reviewed 
the veteran's claims file and noted that the veteran denied 
any injury to his left scapula and said that pain "occurred 
spontaneously while service in the Navy, and after a few days 
after the pain began, he was see at an Air Force Hospital and 
was diagnosed with a muscle pull."  The veteran complained 
of constant dull pain in his left shoulder at the time of the 
examination.  The examiner noted that he reported weakness 
and stiffness though no instability, decreased range of 
motion, locking, or edema.  Upon examination, the examiner 
noted that the veteran's "shoulders looked symmetrical 
without deformity, edema, atrophy, fasciculation, effusions, 
or color changes."  The examiner also noted that there were 
no clicks or crepitance and that the veteran denied fatigue 
or incoordination.  The examiner concluded that there was no 
abnormality of the left scapula at the time of the 
examination and included the following statement under the 
heading "Diagnoses," "Left scapula myofascial syndrome of 
history.  Today's exam did not rise to the level of the 
clinical diagnosis."

Despite the veteran's contentions that he currently suffers 
from left scapula myofascial syndrome that is related to 
service, there is no medical evidence suggesting such an 
etiological opinion or diagnosis.  Since there can be no 
valid claim in the absence of competent medical evidence of 
present disability and there is no medical evidence in the 
claims folder suggesting a diagnosis of the veteran as 
currently having left scapula myofascial syndrome, the 
veteran's claim for service connection for left scapula 
myofascial syndrome must be denied.  Brammer v. Derwinski, 3 
Vet. App. 223, 225 (1992).  While the veteran may sincerely 
believe that he has left scapula myofascial syndrome that is 
related to his service, as a lay person, he is not competent 
to render a medical diagnosis or etiological opinion.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  For the 
reasons discussed above, the preponderance of the evidence 
establishes that the veteran currently does not have left 
scapula myofascial syndrome as a result of service.  38 
U.S.C.A. § 5107(b).


Bilateral Wrist Arthralgia

The veteran claims that he has bilateral wrist arthralgia 
that has existed since its onset in service.

Later manifestations of a disease that is considered to be 
chronic in nature during service may also be service-
connected.  For the showing of chronic disease in service, 
there must be a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time.  If chronicity in service 
is not established, evidence of continuity of symptoms after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b).  Arthritis is listed as a chronic disease which, if 
manifested within a year of service, is automatically 
considered to be related back to service.  38 C.F.R. § 3.309.

The veteran underwent a VA examination in September 2001.  At 
this time, the examiner noted that the wrists showed no sign 
of deformity on examination, range of motion and strength 
were both normal and the x-rays were negative for deformity.

The veteran's service medical records indicate complaints 
and/or treatment regarding bilateral wrist arthralgia in 
November 2001 and for slight wrist pain in February 2005.  A 
May 2005 service medical notation included "arthritis of 
knees and wrists - no pain meds."  The veteran's VA 
treatment records indicate no complaints of wrist pain.

The veteran underwent a second and more probative VA 
examination in March 2006 at which time the veteran 
complained of constant bilateral wrist pain, weakness, 
stiffness, instability, edema, and paresthesia of both his 
wrists and elbows.  The examiner noted that the wrists and 
hands were symetrical and without deformity, edema, 
tenderness, clicks, and crepitance.  He also displayed no 
weakness, fatigue or incoordination.  X-rays indicated that 
the joint spaces were maintained and soft tissues were 
unremarkable for both wrists.  The examiner determined that 
there was no diagnostic abnormality and stated under the 
heading "diagnoses," "bilateral wrist arthralgias by 
history.  Today's exam does not rise to the level of a 
clinical diagnosis."

Despite the veteran's contentions that he currently suffers 
from bilateral wrist arthralgia that is related to service, 
there is no medical evidence suggesting such an etiological 
opinion or diagnosis.  Since there can be no valid claim in 
the absence of competent medical evidence of present 
disability and there is no medical evidence in the claims 
folder suggesting a diagnosis of the veteran as currently 
having bilateral wrist arthralgia, the veteran's claim for 
service connection for bilateral wrist arthralgia must be 
denied.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  
While the veteran may sincerely believe that he has bilateral 
wrist arthralgia that is related to his service, as a lay 
person, he is not competent to render a medical diagnosis or 
etiological opinion.  See Espiritu v. Derwinski, 2 Vet. App. 
492, 494 (1992).  For the reasons discussed above, the 
preponderance of the evidence establishes that the veteran 
currently does not have bilateral wrist arthralgia as a 
result of service.  38 U.S.C.A. § 5107(b).

Pes Planus
The veteran's service medical records indicate that slight 
asymptomatic pes planus was noted at the time of his entrance 
examination in 1990.  A preexisting injury or disease will be 
considered to have been aggravated by active service where 
there is an increase in disability during service.  Where the 
evidence shows that there was an increase in disability 
during service, there is a presumption that the disability 
was aggravated by service.  In order to rebut the presumption 
of aggravation, there must be clear and unmistakable evidence 
(obvious or manifest) that the increase in severity was due 
to the natural progress of the disability.  38 U.S.C.A. § 
1153; 38 C.F.R. § 3.306(a) and (b).  There is no aggravation 
of a preexisting disease or injury if the condition underwent 
no increase in severity during service on the basis of all of 
the evidence of record pertinent to the manifestations of the 
disability prior to, during, and subsequent to service.  38 
C.F.R. § 3.306(b).

In the veteran's service medical records, he complained of 
pes planus on occasion and he was noted to have needed 
special boots as a result of pes planus in October 2004.

The veteran's VA treatment records indicate complaints of 
painful flatfeet in March 2006.  At that time the veteran 
also stated that he was an avid runner and exercised 
frequently.  

In May 2006, the veteran underwent a VA examination of his 
feet.  The examiner noted that he had reviewed the veteran's 
claims file and that the veteran related "aching pain, 
particularly in the arch area bilaterally."  The veteran 
reported that he did not wear orthotic devices but that he is 
in the process of obtaining them.  The veteran also reported 
that he takes no medication for the condition.  The veteran 
displayed no instability or weakness as a result of the pes 
planus.  The veteran had "a mild pes planus upon weight 
bearing with no sign of calcaneal valgus.  A normal alignment 
of the Achilles' tendon.  He is able to perform toes raises 
uneventfully and pain-free.  Radiographs reveal a normal arch 
morphology upon weight bearing.  No significant degenerative 
joint changes.  No sign of fracture and a normal calcaneal 
inclination angle."  The examiner concluded in saying that 
the veteran's pes planus condition had "not increased in 
severity secondary to his service in the military."  The 
examiner attributed any worsening of the symptoms that were 
asymptomatic prior to service "to natural progress of the 
pre-existing condition, unlikely due to his military 
service."  

While the May 2006 VA examiner determined that the veteran's 
service was unlikely to have aggravated the veteran's pes 
planus, the examiner included the statement that the 
veteran's pes planus was asymptomatic prior to service.  
During and immediately after service the veteran complained 
of pain in the arches of his feet.  Given the fact that the 
pes planus was asymptomatic prior to service and became 
symptomatic during service and remained so after service, it 
appears that there is reasonable evidence to support the 
proposition that the preservice level of disability increased 
during service.  While the recent VA examiner indicated that 
it likely that the increased symptoms were the result of 
natural progress, this opinion does not amount to the clear 
and unmistakable evidence that is required to rebut the 
presumption of aggravation that arises when the preservice 
disability increases in service during service. 


ORDER

Entitlement to service connection for left scapula myofascial 
syndrome is denied.

Entitlement to service connection for bilateral wrist 
arthralgia is denied.

Entitlement to service connection for bilateral pes planus is 
granted.



____________________________________________
C. W. SYMANSKI
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


